      Case 3:18-cv-05215-JD Document 103 Filed 11/25/20 Page 1 of 4


 1   Timothy W. Moppin (SBN 133363)           LATHAM & WATKINS LLP
     Attorney at Law                          Jamie L. Wine (Bar No. 181373)
 2   2015 Junction Avenue                     885 Third Avenue
     El Cerrito, CA 94530                     New York, NY 10022
 3
     Telephone: (510) 232-0442                Phone: (212) 906-1200
 4   Email: timmoppin@yahoo.com               Facsimile: (212) 751-4864
            timmoppin@aol.com                 Email: jamie.wine@lw.com
 5
     Richard M. Nichols (SBN 166638)          Michele D. Johnson (Bar No. 198298)
 6   876 Arlene Way                           650 Town Center Drive, 20th Floor
     Novato, CA 94530                         Costa Mesa, CA 92626
 7
     Telephone: (415) 314-0066                Phone: (714) 540-1235
 8   Email: Rnicholspc@gmail.com              Facsimile: (714) 755-8290
                                              Email: michele.johnson@lw.com
 9   Attorneys for Plaintiff
     HOPE SOLO                                Sarah M. Gragert (pro hac vice)
10   [Additional Counsel on signature page]   555 11th St. NW, Suite 1000
11                                            Washington, D.C. 20004
                                              Phone: (202) 637-2200
12                                            Facsimile: (202) 637-2201
                                              Email: sarah.gragert@lw.com
13
                                              Attorneys for Defendant
14                                            UNITED STATES SOCCER FEDERATION, INC.
15

16                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
17                               SAN FRANCISCO DIVISION
18

19   HOPE SOLO,                                 Case No. 3:18-CV-05215 JD
20                 Plaintiff,                   JOINT STATEMENT REGARDING
                                                RELEVANT DEVELOPMENTS IN THE
21          v.                                  MORGAN LITIGATION
22   UNITED STATES SOCCER FEDERATION, Complaint Filed: August 24, 2018
     INC.
23
                   Defendant
24

25

26

27

28
       Case 3:18-cv-05215-JD Document 103 Filed 11/25/20 Page 2 of 4


 1          Plaintiff Hope Solo (“Plaintiff”) and Defendant U.S. Soccer Federation, Inc.
 2   (“Defendant”), pursuant to this Court’s February 26, 2020 Order, hereby submit this joint
 3   statement advising the Court of relevant developments since the May 26, 2020 joint statement in
 4   the litigation pending in the Central District of California, Morgan, et al. v. United States Soccer
 5   Federation, Inc., Case No. 2:19-cv-01717-RGK-AGR (C.D. Cal.) (the “Morgan litigation”):
 6          1.      On November 8, 2019, the District Judge in the Morgan litigation certified a Rule
 7   23(b)(3) class on the Title VII claims at issue defined as “All WNT players who were members of
 8   the WNT at any time from February 4, 2015 through the date of class certification,” and also
 9   conditionally certified a collective action on the Equal Pay claims pursuant to 29 U.S.C. § 216(b).
10   (Morgan, ECF No. 98). Plaintiff did not opt out of the Title VII class under Rule 23(b)(3), but she
11   also did not opt into the Equal Pay collective action.
12          2.      On May 1, 2020, the Morgan court issued an Order denying the plaintiffs’ motion
13   for summary judgment, and granting U.S. Soccer’s motion for summary judgment in part,
14   dismissing the plaintiffs’ Equal Pay Act claims, Title VII pay discrimination claims, and certain
15   of the plaintiffs’ Title VII claims of working condition discrimination related to on-field playing
16   conditions (Morgan, ECF No. 250). The Morgan court denied U.S. Soccer’s motion for summary
17   judgment with respect to the plaintiffs’ remaining Title VII working conditions discrimination
18   claims related to (1) charter flights and hotel accommodations, and (2) medical and training
19   support.
20          3.      The Morgan plaintiffs have stated their intent to appeal the Court’s ruling
21   dismissing its Title VII and Equal Pay compensation claims.
22          4.      On May 8, 2020, the Morgan plaintiffs filed an unopposed motion for entry of a
23   final judgment pursuant to Rule 54(b) as to their Equal Pay Act and Title VII pay discrimination
24   claims (Morgan, ECF No. 253) (“Rule 54(b) Motion”). That Motion was denied.
25          5.      On May 8, 2020, the Morgan plaintiffs also filed an unopposed ex parte application
26   to stay the June 16, 2020 trial pending the resolution of the Rule 54(b) Motion and any appeal
27   (Morgan, ECF No. 254). On May 15, 2020, the Morgan Court denied plaintiffs’ ex parte
28   application (Morgan¸ ECF No. 258), and issued a scheduling notice, continuing the pretrial
                                                                JOINT STATEMENT REGARDING RELEVANT
                                                        1     DEVELOPMENTS IN THE MORGAN LITIGATION
                                                                              CASE NO. 3:18-CV-05215 JD
       Case 3:18-cv-05215-JD Document 103 Filed 11/25/20 Page 3 of 4


 1   conference to August 31, 2020, and the trial to September 15, 2020 (Morgan, ECF No. 256). On

 2   July 29, 2020, the Morgan Court reset the pretrial conference to January 11, 2021, and the trial to

 3   January 26, 2021 (Morgan, ECF No. 271).

 4           6.      Once there is a final judgment on the issues resolved on summary judgment in the

 5   Morgan litigation, U.S. Soccer intends to seek leave to lift the stay for the limited purpose of

 6   submitting a dispositive motion addressing the effect of the summary judgment decision on

 7   Plaintiff’s claims here. Plaintiff will oppose U.S. Soccer’s motion to lift the stay for the purpose

 8   of addressing the effect of the Morgan summary judgment on the claims here.

 9           7.      Plaintiff and U.S. Soccer intend to continue to work cooperatively towards a

10   resolution in this action.

11

12    DATED: November 25, 2020                      By: /s/ Jamie L. Wine
                                                    Jamie L. Wine (Bar No. 181373)
13                                                  LATHAM & WATKINS LLP
14                                                  885 Third Avenue
                                                    New York, NY 10022
15                                                  Phone: (212) 906-1200
                                                    Facsimile: (212) 751-4864
16                                                  Email: jamie.wine@lw.com
17
                                                    Michele D. Johnson (Bar No. 198298)
18                                                  LATHAM & WATKINS LLP
                                                    650 Town Center Drive, 20th Floor
19                                                  Costa Mesa, CA 92626
                                                    Phone: (714) 540-1235
20                                                  Facsimile: (714) 755-8290
                                                    Email: michele.johnson@lw.com
21

22                                                  Sarah M. Gragert (pro hac vice)
                                                    LATHAM & WATKINS LLP
23                                                  555 11th St. NW, Suite 1000
                                                    Washington, D.C. 20004
24                                                  Phone: (202) 637-2200
                                                    Facsimile: (202) 637-2201
25
                                                    Email: sarah.gragert@lw.com
26

27                                                  Attorneys for Defendant U.S. Soccer Federation,
                                                    Inc.
28
                                                              JOINT STATEMENT REGARDING RELEVANT
                                                       2    DEVELOPMENTS IN THE MORGAN LITIGATION
                                                                            CASE NO. 3:18-CV-05215 JD
       Case 3:18-cv-05215-JD Document 103 Filed 11/25/20 Page 4 of 4


 1    DATED: November 25, 2020                       By: /s/ Richard M. Nichols

 2                                                   Paul K. Stafford
                                                     STAFFORD LAW FIRM, P.C.
 3
                                                     P. O. Box 710404
 4                                                   Dallas, TX 75204
                                                     Telephone: (214) 649-3405
 5                                                   Facsimile: (214) 580-8104
                                                     Email: paul@staffordfirmpc.com
 6
                                                     Richard M. Nichols (SBN 166638)
 7                                                   876 Arlene Way
 8                                                   Novato, CA 94530
                                                     Telephone: (415) 314-0066
 9                                                   Email: rnicholspc@gmail.com

10                                                   Timothy W. Moppin (SBN 133363)
                                                     Attorney at Law
11                                                   2015 Junction Avenue
12                                                   El Cerrito, CA 94530
                                                     Telephone: (510) 232-0442
13                                                   Email: timmoppin@yahoo.com
                                                            timmoppin@aol.com
14
                                                     A.J. de Bartolomeo (SBN 136502)
15                                                   TADLER LAW LLP
                                                     P.O. Box 475847
16                                                   San Francisco, CA 94147-5847
                                                     Telephone: (415) 226-0260
17                                                   Email: ajd@tadlerlaw.com
18                                                   Brian R. Morrison (admitted pro hac vice)
19                                                   TADLER LAW LLP
                                                     One Penn Plaza, 36th Floor
20                                                   New York, NY 10119
                                                     Telephone: (646) 924-1040
21                                                   Email: bmorrison@tadlerlaw.com
22                                                   Attorneys for Plaintiff Hope Solo
23

24                                    SIGNATURE ATTESTATION
25          Pursuant to Local Rule 5-1, I certify that all other signatories listed, on whose behalf the
26   filing is submitted, concur in the filing’s content and have authorized the filing.
27    DATED: November 25, 2020                       By: /s/ Jamie L. Wine
                                                     Jamie L. Wine
28
                                                               JOINT STATEMENT REGARDING RELEVANT
                                                        3    DEVELOPMENTS IN THE MORGAN LITIGATION
                                                                             CASE NO. 3:18-CV-05215 JD
